
	
		II
		110th CONGRESS
		1st Session
		S. 1981
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding environmental education, and for other purposes.
		  
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the No Child Left Inside Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References.
					Sec. 3. Authorization of appropriations.
					TITLE I—Environmental literacy plans
					Sec. 101. Development, approval, and implementation of State
				environmental literacy plans.
					TITLE II—Establishment of environmental education professional
				development grant programs
					Sec. 201. Environmental education.
					TITLE III—Environmental education grant program to help build
				national capacity
					Sec. 301. Environmental education grant program to help build
				national capacity.
					TITLE IV—Eligibility of environmental education and field-based
				learning activities under existing grant and funding programs
					Sec. 401. Promotion of field-based learning.
					Sec. 402. Environmental education as an authorized program in
				the fund for the improvement of education.
					TITLE V—Amendments to other laws
					Sec. 501. Department of Education Organization Act.
				
			2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Authorization of
			 appropriations
			(a)AuthorizationThere is authorized to be appropriated to
			 carry out section 5622(g) and part E of title II of the Elementary and
			 Secondary Education Act of 1965, $100,000,000 for fiscal year 2008 and each of
			 the 4 succeeding fiscal years.
			(b)DistributionWith respect to any amount appropriated
			 under subsection (a) for a fiscal year—
				(1)not more than 70 percent of such amount
			 shall be used to carry out section 5622(g) of the Elementary and Secondary
			 Education Act of 1965 for such fiscal year; and
				(2)not less than 30
			 percent of such amount shall be used to carry out part E of title II of such
			 Act for such fiscal year.
				IEnvironmental
			 literacy plans
			101.Development,
			 approval, and implementation of State environmental literacy
			 plansPart D of title V (20
			 U.S.C. 7201 et seq.) is amended by adding at the end the following:
				
					22Environmental literacy plans
						5621.Environmental
				literacy plan requirementsIn
				order for any State educational agency or a local educational agency served by
				a State educational agency to receive grant funds, either directly or through
				participation in a partnership with a recipient of grant funds, under this
				subpart or part E of title II, the State educational agency shall meet the
				requirements regarding an environmental literacy plan under section
				5622.
						5622.State
				environmental literacy plans
							(a)Submission of
				plan
								(1)In
				generalNot later than 1 year after the date of enactment of the
				No Child Left Inside Act of 2007, a State educational agency subject to the
				requirements of section 5621 shall, in consultation with State environmental
				agencies, State natural resource agencies, and with input from the
				public—
									(A)submit an
				environmental literacy plan for kindergarten through grade 12 to the Secretary
				for peer review and approval that will ensure that elementary and secondary
				school students in the State are environmentally literate; and
									(B)begin the
				implementation of such plan in the State.
									(2)Existing
				plansA State may satisfy the requirement of paragraph (1)(A) by
				submitting to the Secretary for peer review an existing State plan that has
				been developed by or in cooperation with State environmental organizations, if
				such plan complies with this section.
								(b)Plan
				objectivesA State environmental literacy plan shall meet the
				following objectives:
								(1)Prepare students
				to understand, analyze, and address the major environmental challenges facing
				the United States.
								(2)Provide field
				experiences as part of the regular school curriculum and create programs that
				contribute to healthy lifestyles through outdoor recreation and sound
				nutrition.
								(3)Create
				opportunities for enhanced and ongoing professional development for teachers
				that improves the teachers' environmental content knowledge, skill in teaching
				about environmental issues, and field-based pedagogical skill base.
								(c)Contents of
				planA State environmental literacy plan shall include each of
				the following:
								(1)A description of
				how the State educational agency will measure the environmental literacy of
				students, including—
									(A)relevant State
				academic content standards and content areas regarding environmental education,
				and courses or subjects where environmental education instruction will take
				place; and
									(B)a description of
				the relationship of the plan to the secondary school graduation requirements of
				the State.
									(2)A description of
				programs for professional development for teachers to improve the
				teachers'—
									(A)environmental
				content knowledge;
									(B)skill in teaching
				about environmental issues; and
									(C)field-based
				pedagogical skills.
									(3)A description of
				how the State educational agency will implement the plan, including securing
				funding and other necessary support.
								(d)Plan
				updateThe State environmental literacy plan shall be revised or
				updated by the State educational agency and submitted to the Secretary not less
				often than every 5 years or as appropriate to reflect plan
				modifications.
							(e)Peer review and
				secretarial approvalThe Secretary shall—
								(1)establish a peer
				review process to assist in the review of State environmental literacy
				plans;
								(2)appoint
				individuals to the peer review process who—
									(A)are
				representative of parents, teachers, State educational agencies, State
				environmental agencies, State natural resource agencies, local educational
				agencies, and non-governmental organizations; and
									(B)are familiar with
				national environmental issues and the health and educational needs of
				students;
									(3)approve a State
				environmental literacy plan within 120 days of the plan's submission unless the
				Secretary determines that the State environmental literacy plan does not meet
				the requirements of this section;
								(4)immediately
				notify the State if the Secretary determines that the State environmental
				literacy plan does not meet the requirements of this section, and state the
				reasons for such determination;
								(5)not decline to
				approve a State environmental literacy plan before—
									(A)offering the
				State an opportunity to revise the State environmental literacy plan;
									(B)providing
				technical assistance in order to assist the State to meet the requirements of
				this section; and
									(C)providing notice
				and an opportunity for a hearing; and
									(6)have the
				authority to decline to approve a State environmental literacy plan for not
				meeting the requirements of this part, but shall not have the authority to
				require a State, as a condition of approval of the State environmental literacy
				plan, to—
									(A)include in, or
				delete from, such State environmental literacy plan 1 or more specific elements
				of the State academic content standards under section 1111(b)(1); or
									(B)use specific
				academic assessment instruments or items.
									(f)State
				revisionsThe State educational agency shall have the opportunity
				to revise a State environmental literacy plan if such revision is necessary to
				satisfy the requirements of this section.
							(g)Grants for
				implementation
								(1)Program
				authorizedFrom amounts appropriated for this subsection, the
				Secretary shall award grants, through allotments in accordance with the
				regulations described in paragraph (2), to States to enable the States to award
				subgrants, on a competitive basis, to local educational agencies and eligible
				partnerships (as such term is defined in section 2502) to support the
				implementation of the State environmental literacy plan.
								(2)RegulationsThe
				Secretary shall promulgate regulations implementing the grant program under
				paragraph (1), which regulations shall include the development of an allotment
				formula that best achieves the purposes of this subpart.
								(3)Administrative
				expensesA State receiving a grant under this subsection may use
				not more than 2.5 percent of the grant funds for administrative
				expenses.
								(h)Reporting
								(1)In
				generalNot later than 2 years after approval of a State
				environmental literacy plan, and every 2 years thereafter, the chief executive
				officer of the State, in cooperation with the State educational agency, shall
				submit to the Secretary a report on the implementation of the State
				plan.
								(2)Report
				requirementsThe report required by this subsection shall
				be—
									(A)in the form
				specified by the Secretary;
									(B)based on the
				State’s ongoing evaluation activities; and
									(C)made readily
				available to the
				public.
									.
			IIEstablishment of
			 environmental education professional development grant programs
			201.Environmental
			 educationTitle II (20 U.S.C.
			 6601 et seq.) is amended by adding at the end the following:
				
					EEnvironmental education professional development
				grant program
						2501.PurposeThe purpose of this part is to ensure the
				academic achievement of students in environmental literacy through the
				professional development of teachers and educators.
						2502.Grants for
				enhancing education through environmental education
							(a)Definition of
				eligible partnershipIn this section, the term eligible
				partnership means a partnership that—
								(1)shall include a
				local educational agency; and
								(2)may
				include—
									(A)the teacher
				training department of an institution of higher education;
									(B)the environmental
				department of an institution of higher education;
									(C)another local
				educational agency, a public charter school, a public elementary school or
				secondary school, or a consortium of such schools;
									(D)a State
				environmental or natural resource management agency or a local environmental or
				natural resource management agency; or
									(E)a nonprofit or
				for-profit organization of demonstrated effectiveness in improving the quality
				of environmental education teachers.
									(b)Grants
				authorized
								(1)Program
				authorizedFrom amounts appropriated for this subsection, the
				Secretary shall award grants, through allotments in accordance with the
				regulations described in paragraph (2), to States to enable the States to award
				subgrants under subsection (c).
								(2)RegulationsThe
				Secretary shall promulgate regulations implementing the grant program under
				paragraph (1), which regulations shall include the development of an allotment
				formula that best achieves the purposes of this subpart.
								(3)Administrative
				expensesA State receiving a grant under this subsection may use
				not more than 2.5 percent of the grant funds for administrative
				expenses.
								(c)Subgrants
				authorized
								(1)Subgrants to
				eligible partnershipsFrom amounts made available to a State
				educational agency under subsection (b)(1), the State educational agency shall
				award subgrants, on a competitive basis, to eligible partnerships to enable the
				eligible partnerships to carry out the authorized activities described in
				subsection (d) consistent with the approved State environmental literacy
				plan.
								(2)DurationThe
				State educational agency shall award each subgrant under this part for a period
				of not more than 3 years beginning on the date of approval of the State's
				environmental literacy plan under section 5622.
								(3)Supplement, not
				supplantFunds provided to an eligible partnership under this
				part shall be used to supplement, and not supplant, funds that would otherwise
				be used for activities authorized under this part.
								(d)Application
				requirements
								(1)In
				generalEach eligible partnership desiring a subgrant under this
				part shall submit an application to the State educational agency, at such time,
				in such manner, and accompanied by such information as the State educational
				agency may require.
								(2)ContentsEach
				application submitted under paragraph (1) shall include—
									(A)the results of a
				comprehensive assessment of the teacher quality and professional development
				needs, with respect to the teaching and learning of environmental
				content;
									(B)a description of
				how the activities to be carried out by the eligible partnership—
										(i)where applicable,
				will be aligned with challenging State academic content standards and student
				academic achievement standards in environmental education; and
										(ii)will advance the
				teaching of interdisciplinary courses that integrate the study of natural,
				social, and economic systems and that include strong field components in which
				students have the opportunity to directly experience nature;
										(C)an explanation of
				how the activities to be carried out by the eligible partnership are expected
				to improve student academic achievement and strengthen the quality of
				environmental instruction;
									(D)a description of
				how the activities to be carried out by the eligible partnership will ensure
				that teachers are trained in the use of field-based and service learning to
				enable the teachers—
										(i)to use the local
				environment and community as a resource; and
										(ii)to enhance
				student understanding of the environment and academic achievement;
										(E)a description
				of—
										(i)how the eligible
				partnership will carry out the authorized activities described in subsection
				(d); and
										(ii)the eligible
				partnership’s evaluation and accountability plan described in subsection (e);
				and
										(F)a description of
				how the eligible partnership will continue the activities funded under this
				part after the grant period has expired.
									(e)Authorized
				activitiesAn eligible partnership shall use the subgrant funds
				provided under this part for 1 or more of the following activities related to
				elementary schools or secondary schools:
								(1)Improving the
				environmental content knowledge of teachers.
								(2)Improving
				teachers' skills in teaching about environmental issues.
								(3)Improving the
				field-based pedagogical skill base of all teachers.
								(4)Providing
				professional development for teachers that encourages the utilization of
				outdoor facilities.
								(5)Establishing and
				operating programs to bring teachers into contact with working professionals in
				environmental fields to expand such teachers’ subject matter knowledge of, and
				research in, environmental issues.
								(6)Creating
				initiatives that seek to incorporate environmental education within teacher
				training programs or accreditation standards consistent with the State
				environmental literacy plan under section 5622.
								(7)Conducting and
				operating model environmental education programs that utilize outdoor field
				investigations for students to directly experience nature.
								(f)Evaluation and
				accountability plan
								(1)In
				generalEach eligible partnership receiving a subgrant under this
				part shall develop an evaluation and accountability plan for activities
				assisted under this part that includes rigorous objectives that measure the
				impact of the activities.
								(2)ContentsThe
				plan developed under paragraph (1) shall include measurable objectives to
				increase the number of teachers who participate in environmental education
				content-based professional development activities.
								(g)ReportEach
				eligible partnership receiving a subgrant under this part shall report annually
				to the State educational agency regarding the eligible partnership’s progress
				in meeting the objectives described in the accountability plan of the eligible
				partnership under subsection
				(f).
							.
			IIIEnvironmental
			 education grant program to help build national capacity
			301.Environmental
			 education grant program to help build national capacityPart D of title V (20 U.S.C. 7201 et seq.)
			 (as amended by section 101) is further amended by adding at the end the
			 following:
				
					23Environmental education grant program
						5631.PurposeThe purpose of this subpart is to prepare
				children to understand and address major environmental challenges facing the
				United States and strengthen environmental education as an integral part of the
				elementary school and secondary school curriculum.
						5632.Grant program
				authorized
							(a)Definition of
				eligible entityThe term eligible entity means a
				nonprofit organization, State educational agency, local educational agency, or
				institution of higher education, that has demonstrated expertise and experience
				in the development of the institutional, financial, intellectual, or policy
				resources needed to help the field of environmental education become more
				effective and widely practiced.
							(b)Grants
				authorized
								(1)In
				generalThe Secretary, acting through the Director of
				Environmental Education, is authorized to award grants, on a competitive basis,
				to eligible entities to enable the eligible entities to carry out the
				activities under this section.
								(2)DurationThe
				Secretary shall award each grant under this subpart for a period of not less
				than 1 year and not more than 3 years.
								5633.ApplicationsEach eligible entity desiring a grant under
				this subpart shall submit to the Secretary an application that contains—
							(1)a plan to
				initiate, expand, or improve environmental education programs in order to make
				progress toward meeting State standards for environmental learning; and
							(2)an evaluation and
				accountability plan for activities assisted under this subpart that includes
				rigorous objectives that measure the impact of activities funded under this
				subpart.
							5634.Use of
				fundsGrant funds made
				available under this subpart shall be used for 1 or more of the
				following:
							(1)Developing and
				implementing challenging State environmental education academic content
				standards, student academic achievement standards, and State curriculum
				frameworks.
							(2)Replicating or
				disseminating information about proven and tested model environmental education
				programs that—
								(A)use the
				environment as an integrating theme or content throughout the curriculum;
				or
								(B)provide
				integrated, interdisciplinary instruction about natural, social, and economic
				systems along with field experience that provides students with opportunities
				to directly experience nature in ways designed to improve students’ overall
				academic performance, personal health (including addressing child obesity
				issues), or their understanding of nature.
								(3)Developing and
				implementing new policy approaches to advancing environmental education at the
				State and national level.
							(4)Conducting
				studies of national significance that—
								(A)provide a
				comprehensive, systematic, and formal assessment of the state of environmental
				education in the United States;
								(B)evaluate the
				effectiveness of teaching environmental education as a separate subject, and as
				an integrating concept or theme; or
								(C)evaluate the
				effectiveness of using environmental education in helping students improve
				their assessment scores in mathematics, reading or language arts, and the other
				core academic subjects.
								(5)Executing
				projects that advance widespread State and local educational agency adoption
				and use of environmental education content standards.
							(6)Planning and
				initiating new national or State sources of environmental education
				funding.
							5635.Reports
							(a)Eligible entity
				reportIn order to continue receiving grant funds under this
				subpart after the first year of a multiyear grant under this subpart, the
				eligible entity shall submit to the Secretary an annual report that—
								(1)describes the
				activities assisted under this subpart that were conducted during the preceding
				year;
								(2)demonstrates that
				progress has been made in helping schools to meet State standards for
				environmental education; and
								(3)describes the
				results of the eligible entity’s evaluation and accountability plan.
								(b)Report to
				congressNot later than 1 year after the date of enactment of the
				No Child Left Inside Act of
				2007, the Secretary shall submit a report to Congress
				that—
								(1)describes the
				programs assisted under this subpart;
								(2)documents the
				success of such programs in improving national and State environmental
				education capacity; and
								(3)makes such
				recommendations as the Secretary determines appropriate for the continuation
				and improvement of the programs assisted under this subpart.
								5636.Administrative
				provisions
							(a)Federal
				shareThe Federal share under this subpart shall not
				exceed—
								(1)90 percent of the
				total cost of a program assisted under this subpart for the first year for
				which the program receives assistance under this subpart; and
								(2)75 percent of
				such cost for the second and each subsequent such year.
								(b)Administrative
				expensesNot more than 7.5 percent of the grant funds made
				available to a nonprofit organization, State educational agency, local
				educational agency, or institution of higher education under this subpart for
				any fiscal year may be used for administrative expenses.
							(c)Availability of
				fundsAmounts made available to the Secretary to carry out this
				subpart shall remain available until expended.
							5637.Supplement,
				not supplantFunds made
				available under this subpart shall be used to supplement, and not supplant, any
				other Federal, State, or local funds available for environmental education
				activities.
						.
			IVEligibility of
			 environmental education and field-based learning activities under existing
			 grant and funding programs
			401.Promotion of
			 field-based learning
				(a)State use of
			 fundsSection 2113(c) (20
			 U.S.C. 6613(c)) is amended—
					(1)in paragraph (10), by inserting
			 field-based learning, service learning, outdoor experiential
			 learning, after peer networks,; and
					(2)by adding at the
			 end the following:
						
							(19)Encouraging and
				supporting the training of teachers and administrators to incorporate
				field-based learning, service learning, and outdoor experiential learning into
				the curricula and
				instruction.
							.
					(b)Local use of
			 fundsSection 2123(a)(3)(B) (20 U.S.C. 6623(a)(3)(B)) is
			 amended—
					(1)in clause (iv),
			 by striking and after the semicolon;
					(2)in clause (v), by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(vi)provide training
				on how to integrate field-based learning, service learning, and outdoor
				experiential learning into the curricula and
				instruction.
							.
					402.Environmental
			 education as an authorized program in the fund for the improvement of
			 educationSection 5411(b) (20
			 U.S.C. 7243(b)) is amended—
				(1)by redesignating
			 paragraph (9) as paragraph (10); and
				(2)by inserting
			 after paragraph (8) the following:
					
						(9)Activities and
				programs that advance environmental education, including interdisciplinary
				courses that integrate the study of natural, social, and economic systems and
				the use of the environment as an integrating theme for a school curriculum, as
				well as field-based learning, service learning, and outdoor experiential
				learning.
						.
				VAmendments to
			 other laws
			501.Department of
			 Education Organization Act
				(a)Office of
			 environmental educationTitle II of the Department of Education
			 Organization Act (20 U.S.C. 3411 et seq.) is amended by adding at the end the
			 following:
					
						221.Office of
				Environmental Education
							(a)Office of
				environmental educationThere shall be in the Department an
				Office of Environmental Education (referred to in this section as the
				Office).
							(b)Director
								(1)Appointment and
				reportingThe Office shall be headed by a Director of
				Environmental Education (in this section referred to as the
				Director), who shall be appointed by the Secretary.
								(2)DutiesThe
				Director shall—
									(A)develop a
				national plan for kindergarten through grade 12 environmental education and
				coordinate the resulting implementation process for the plan;
									(B)coordinate the
				development of voluntary national standards and a national model
				curriculum;
									(C)administer the
				environmental education grant program under subpart 23 of part D of title V of
				the Elementary and Secondary Education Act of 1965;
									(D)administer the
				environmental education professional development grant program under part E of
				title II of the Elementary and Secondary Education Act of 1965; and
									(E)work in
				partnership with education activities at the Environmental Protection Agency,
				the National Oceanic and Atmospheric Administration, the Department of the
				Interior, and the National Science Foundation to advance kindergarten through
				grade 12 environmental
				education.
									.
				(b)Clerical
			 amendmentThe table of contents in section 1 of the Department of
			 Education Organization Act (20 U.S.C. 3401 note) is amended by inserting after
			 the item relating to section 220 the following new item:
					
						
							Sec. 221. Office of Environmental
				Education.
						
						.
				
